                                81,7(' 67$7(6 ',675,&7 &2857
                                            IRU WKH
                             ($67(51 ',675,&7 2) 1257+ &$52/,1$

86$ YV (OOLV 0F'RQDOG *UHHQ                                             'RFNHW 1R &5)/

                               3HWLWLRQ IRU $FWLRQ RQ 6XSHUYLVHG 5HOHDVH

&20(6 12: /LQZRRG ( .LQJ 86 3UREDWLRQ 2IILFHU RI WKH FRXUW SUHVHQWLQJ D SHWLWLRQ IRU PRGLILFDWLRQ
RI WKH -XGJPHQW DQG &RPPLWPHQW 2UGHU RI (OOLV 0F'RQDOG *UHHQ ZKR XSRQ DQ HDUOLHU SOHD RI JXLOW\ WR
)HORQ LQ 3RVVHVVLRQ RI D )LUHDUP ZDV VHQWHQFHG E\ WKH +RQRUDEOH /RXLVH : )ODQDJDQ 86 'LVWULFW -XGJH
RQ -DQXDU\   WR WKH FXVWRG\ RI WKH %XUHDX RI 3ULVRQV IRU D WHUP RI  PRQWKV 2Q 1RYHPEHU 
 DV D UHVXOW RI D  0RWLRQ KLV WHUP RI LPSULVRQPHQW ZDV UHGXFHG WR WLPH VHUYHG ,W ZDV IXUWKHU
RUGHUHG WKDW XSRQ UHOHDVH IURP LPSULVRQPHQW WKH GHIHQGDQW EH SODFHG RQ VXSHUYLVHG UHOHDVH IRU D SHULRG RI
 PRQWKV

   (OOLV 0F'RQDOG *UHHQ ZDV UHOHDVHG IURP FXVWRG\ RQ 1RYHPEHU   DW ZKLFK WLPH WKH WHUP RI
VXSHUYLVHG UHOHDVH FRPPHQFHG

   2Q 1RYHPEHU   WKH FRXUW ZDV QRWLILHG RI WKH GHIHQGDQW WHVWLQJ SRVLWLYH IRU WKH XVH RI FRFDLQH
+H ZDV FRQWLQXHG XQGHU VXSHUYLVLRQ DQG H[SRVHG WR VXEVWDQFH DEXVH WUHDWPHQW

   2Q -DQXDU\   WKH FRXUW ZDV QRWLILHG RI WKH GHIHQGDQW WHVWLQJ SRVLWLYH IRU WKH XVH RI FRFDLQH +H
ZDV FRQWLQXHG XQGHU VXSHUYLVLRQ DQG RUGHUHG WR SDUWLFLSDWH LQ  GD\V RI (OHFWURQLF 0RQLWRULQJ

     2Q -XQH   D 0RWLRQ IRU 5HYRFDWLRQ ILOHG ZLWK WKH FRXUW DIWHU WKH GHIHQGDQW DJDLQ WHVWHG SRVLWLYH
IRU WKH XVH RI FRFDLQH DQG IDLOHG WR VXEPLW VFKHGXOHG XULQDO\VLV WHVWV

    2Q 1RYHPEHU   WKH GHIHQGDQW¶V WHUP RI VXSHUYLVHG UHOHDVH ZDV UHYRNHG 7KH FRXUW VHQWHQFHG
*UHHQ WR  PRQWKV LPSULVRQPHQW IROORZHG E\  PRQWKV RI VXSHUYLVHG UHOHDVH

    2Q 0DUFK   WKH GHIHQGDQW ZDV UHOHDVHG IURP FXVWRG\ DW ZKLFK WLPH KLV VHFRQG WHUP RI
VXSHUYLVHG UHOHDVH FRPPHQFHG

    2Q $XJXVW   WKH FRXUW ZDV QRWLILHG RI WKH GHIHQGDQW WHVWLQJ SRVLWLYH IRU WKH XVH RI FRFDLQH +H
ZDV FRQWLQXHG XQGHU VXSHUYLVLRQ DQG H[SRVHG WR VXEVWDQFH DEXVH WUHDWPHQW 7KH FRXUW PRGLILHG KLV
FRQGLWLRQV RI UHOHDVH WR LQFOXGH  GD\V RI FXUIHZ YLD HOHFWURQLF PRQLWRULQJ

   2Q 'HFHPEHU   WKH FRXUW ZDV QRWLILHG RI WKH GHIHQGDQW WHVWLQJ SRVLWLYH IRU WKH XVH RI FRFDLQH
+H ZDV FRQWLQXHG XQGHU VXSHUYLVLRQ DQG H[SRVHG WR VXEVWDQFH DEXVH WUHDWPHQW

5(63(&7)8//< 35(6(17,1* 3(7,7,21 )25 $&7,21 2) &2857 )25 &$86( $6
)2//2:6

     2Q -DQXDU\   *UHHQ VXEPLWWHG D XULQDO\VLV WHVW ZKLFK DJDLQ FRQILUPHG SRVLWLYH IRU WKH SUHVHQFH
RI FRFDLQH *UHHQ KDV EHHQ GLUHFWHG WR FRQWLQXH VXEVWDQFH DEXVH WUHDWPHQW DW 'D\PDUN 6HUYLFHV
+HQGHUVRQ 1RUWK &DUROLQD LQ ERWK JURXS DQG LQGLYLGXDO FRXQVHOLQJ VHVVLRQV )XUWKHUPRUH KH ZDV
HQFRXUDJHG WR FRQVLGHU LQSDWLHQW WUHDWPHQW RSWLRQV LQ OLJKW RI WKH VHYHULW\ RI VXEVWDQFH XVH 7R DGGUHVV
WKLV FRQWLQXHG QRQFRPSOLDQW EHKDYLRU DQG LQ DQ HIIRUW WR GHWHU IXWXUH LOOHJDO GUXJ XVH ZH DUH
UHFRPPHQGLQJ WKDW WKH GHIHQGDQW FRPSOHWH WKH UHPDLQGHU RI KLV WHUP RI VXSHUYLVHG UHOHDVH XQGHU +RPH
'HWHQWLRQ 3URJUDP YLD HOHFWURQLF PRQLWRULQJ
(OOLV 0F'RQDOG *UHHQ
'RFNHW 1R &5)/
3HWLWLRQ )RU $FWLRQ
3DJH 


    7KH GHIHQGDQW VLJQHG D :DLYHU RI +HDULQJ DJUHHLQJ WR WKH SURSRVHG PRGLILFDWLRQ RI VXSHUYLVLRQ

35$<,1* 7+$7 7+( &2857 :,// 25'(5 WKDW VXSHUYLVHG UHOHDVH EH PRGLILHG DV IROORZV

    7KH GHIHQGDQW VKDOO DELGH E\ DOO FRQGLWLRQV DQG WHUPV RI WKH KRPH GHWHQWLRQ SURJUDP IRU WKH
      UHPDLQGHU RI KLV WHUP RI VXSHUYLVHG UHOHDVH WHUPLQDWLRQ GDWH RI 0DUFK   7KH GHIHQGDQW
      VKDOO EH UHVWULFWHG WR UHVLGHQFH DW DOO WLPHV H[FHSW IRU SUHDSSURYHG DQG VFKHGXOHG DEVHQFHV IRU
      HPSOR\PHQW HGXFDWLRQ UHOLJLRXV DFWLYLWLHV WUHDWPHQW DWWRUQH\ YLVLWV FRXUW DSSHDUDQFHV FRXUW
      REOLJDWLRQV RU RWKHU DFWLYLWLHV DV DSSURYHG E\ WKH SUREDWLRQ RIILFHU 7KH GHIHQGDQW VKDOO VXEPLW WR
      WKH IROORZLQJ /RFDWLRQ 0RQLWRULQJ 5DGLR )UHTXHQF\ PRQLWRULQJ DQG DELGH E\ DOO SURJUDP
      UHTXLUHPHQWV LQVWUXFWLRQV DQG SURFHGXUHV SURYLGHG E\ WKH VXSHUYLVLQJ RIILFHU

([FHSW DV KHUHLQ PRGLILHG WKH MXGJPHQW VKDOO UHPDLQ LQ IXOO IRUFH DQG HIIHFW

5HYLHZHG DQG DSSURYHG                               , GHFODUH XQGHU SHQDOW\ RI SHUMXU\ WKDW WKH IRUHJRLQJ
                                                     LV WUXH DQG FRUUHFW


V0LFKDHO & %ULWWDLQ                               V/LQZRRG ( .LQJ
0LFKDHO & %ULWWDLQ                                  /LQZRRG ( .LQJ
6XSHUYLVLQJ 86 3UREDWLRQ 2IILFHU                   86 3UREDWLRQ 2IILFHU
                                                      1HZ %HUQ $YHQXH 5RRP 
                                                     5DOHLJK 1& 
                                                     3KRQH 
                                                     ([HFXWHG 2Q -DQXDU\  


                                       25'(5 2) 7+( &2857

                                 16th
&RQVLGHUHG DQG RUGHUHG WKLV BBBBBBBBB               January
                                         GD\ RI BBBBBBBBBBBBBBBBBBBB  DQG RUGHUHG ILOHG DQG
PDGH D SDUW RI WKH UHFRUGV LQ WKH DERYH FDVH



BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
/RXLVH : )ODQDJDQ
86 'LVWULFW -XGJH
